                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


CHAD GILBERT                                                                PLAINTIFF


VS.                              NO. 3:18-cv-00198 PSH


ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                                     DEFENDANT


                                            ORDER


       Now before the Court is the plaintiff Chad Gilbert’s (“Gilbert”) motion for attorney’s fees

pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Defendant Andrew Saul

(“Saul”) does not oppose the motion.

       The Court grants the motion and approves an EAJA award in the amount of $1,619.92

(which includes $20.07 in expenses). The Court finds nothing unreasonable about the hours of work

performed or the hourly rate requested. Because the award belongs to Gilbert, and not his attorney,

as set forth in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the Department of Treasury shall issue

payment of this award by check made payable to Gilbert, in care of his attorney, Stephanie Bartels

Wallace, and shall mail the check to Ms. Wallace at her Jonesboro, Arkansas, address.

       IT IS SO ORDERED this 7th day of October, 2019.


                                                     ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
